DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-11 are pending. 
3.	Claims 1-4 and 7-11 remain withdrawn from consideration. 
4.	Claims 5 and 6 are examined. 
5.	The objection to claim 6 is withdrawn in view of Applicant’s amendments to the claim. 
Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.
Election/Restrictions
7.	Applicant’s election of Group II, claims 5 and 6, and SEQ ID NO: 184 as a species, in the reply filed on July 10, 2020 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election was treated as an election without traverse (MPEP § 818.01(a)).
s 1-4 and 7-11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on July 10, 2020.
Claim Rejections - 35 USC § 112(a)
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
9.	Claims 5 and 6 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	This rejection has been modified in view of Applicant’s amendments to the claims.  Applicant’s arguments submitted on December 17, 2021 have been fully considered but they are not persuasive. 

	Applicant describes SEQ ID NO: 184 as the full-length hemG PPO from E. coli, and describes amino acid sequences of numerous other known PPOs from plants and bacteria (Table 2a).  Applicant describes, in Tables 2a and 2b, positions in the PPOs, including SEQ ID NO: 184, which could be mutated, and states that assays to tests the functionality of the mutants are available (page 106, top of the page).  Applicant describes transforming Arabidopsis plants with 10 individual transgenes encoding nine wild-type and one mutated bacterial PPO (Table 3).  Applicant describes assaying plants expressing said transgenes for tolerance to two PPO inhibitors and finding highly varying tolerance conferred by the bacterial PPOs expressed from said transgenes.  (Table 3).  
	Applicant does not describe the genus of cells and plants encompassed by the claims.  It is noted that the claims encompass any variant of SEQ ID NO: 184 having 95% identity thereto and conferring tolerance to saflufenacil.  SEQ ID NO: 184 is 181 amino acids long.  A genus of sequences with 95% identity to SEQ ID NO: 184 could comprise up to 9 substitutions, deletions, or insertions anywhere along the sequence. 9 species, a number that is infinite in practical terms.  Of that genus, the only species that the specification describes as conferring tolerance to saflufenacil, in a single plant species, is the full-length SEQ ID NO: 184 itself.  Even assuming that the bacterial PPOs of SEQ ID NO: 9, 21, and 27, which Table 3 appears to describe as also conferring at least some level of herbicide tolerance to saflufenacil, are variants of SEQ ID NO: 184, these few described species are not sufficiently representative of the vast genus of cells and plants that encompasses any PPO that has 95% identity to SEQ ID NO: 184, wherein said PPO confers tolerance to saflufenacil.  In addition, SEQ ID NO: 9, 21, and 27 do not appear to fall within the genus of PPOs having at least 95% identity to SEQ ID NO: 184.
Similarly, Applicant has failed to set forth a structure-function relationship such that one of ordinary skill in the art would recognize which members of the claimed genus possess the recited herbicide tolerance function.  Although Tables 2a and 2b of the specification describe positions within SEQ DI NO: 184 which could be mutated, there is no indication as to whether a substitution at any of those positions would result in increased saflufenacil tolerance.  
	The teachings of the prior art also fail to establish said structure-function relationship.  It is known in the art that PPO’s from several bacterial species, including E. coli and Bacillus subtilis, are naturally resistant to PPO inhibitor herbicides (see Larue et al (Pest Manag. Sci. (2020) 76:1031-1038; pg. 1032, Lee et al (Plant Cell Physiol. (2000) 41:743-749, pg. 743, right col.).  In addition, the prior art discloses mutations in naturally sensitive plant PPOs that result in herbicide tolerance (see, for example, Patzoldt et al, PNAS (2006) 103:12329-12334; Rousonelos et al (Weed E.coli (SEQ ID NO. 184) that are required and/or sufficient to confer saflufenacil tolerance to a plant expressing said PPO.  Nor does the prior art indicate which residues could be mutated to affect said tolerance.  Thus, neither the specification nor the prior art sets forth the requisite structure-function relationship.  
For these reasons, the genus of mutated PPO variants of SEQ ID NO: 184 is not adequately described, and it is unclear whether at the time of filing, Applicant was in possession of the instant invention as broadly claimed. 
Response to Arguments. 
Applicant argues that in view of the instant claims amendments, to limit the claims to sequences with at least 95% identity to SEQ ID NO: 184, as well as the knowledge in the art regarding known hemG sequences, the invention is described (pages 7-8 of the Remarks). 
This is not found to be persuasive.  While the Examiner acknowledges that the amendments narrow the scope of the claimed invention, the claimed genus of transgenic cells and plants remains not adequately described for the reasons set forth above.  With regard to the teachings of the prior art regarding known hemG PPO’s, there is no indication in the record that said teachings establish any structures within said PPOs, including SEQ ID NO: 184, which structures are responsible for the claimed function, such that one of ordinary skill in the art would be able to envision which members of the claimed genus can confer tolerance to saflufenacil and which ones cannot. 
Scope of Enablement
10.	Claims 5 and 6 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a plant cell and plant comprising the full-length SEQ ID NO: 184, does not reasonably provide enablement for the genus of any PPO that is a variant of SEQ ID NO: 184 and has 95% sequence identity thereto, wherein the plant or cell expressing said variant has increased tolerance to saflufenacil.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  
This rejection has been modified in view of Applicant’s amendments to the claims.  Applicant’s arguments submitted on December 17, 2021 have been fully considered but they are not persuasive. 
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
Applicant claims a transgenic plant cell comprising a nucleic acid encoding a PPO polypeptide, wherein the expression of the nucleic acid in the plant cell results in increased resistance or tolerance to a PPO inhibiting herbicide as compared to a wild type variety of the plant cell, wherein the encoded PPO comprises the amino acid sequence SEQ ID NO: 184, or a variant thereof having an amino acid sequence at least 
	Applicant teaches that SEQ ID NO: 184 as the full-length hemG PPO from E. coli, and other PPOs from plants and bacteria (Table 2a).  Applicant teaches in Tables 2a and 2b, positions in the PPOs, including SEQ ID NO: 184, which could be mutated, and states that assays to tests the functionality of the mutants are available (page 106, top of the page).  Applicant teaches transforming Arabidopsis plants with 10 individual transgenes encoding what appears to be nine wild-type and one mutated bacterial PPO (Table 3).  Applicant teaches assaying plants expressing said transgenes for tolerance to two PPO inhibitors and finding highly varying tolerance conferred by the bacterial PPOs expressed from said transgenes, wherein the full-length SEQ ID NO: 184 conferred the highest level of tolerance to said two inhibitors.  
	Applicant does not teach how to practice the invention through the full scope of its claims.  The only variant of SEQ ID ON: 184 that the specification has reduced to practice, wherein the cell or plant expressing it have increased tolerance to saflufenacil, is the full-length SEQ ID NO: 184 itself (see Table 3).  While Tables 2a and 2b teach a number of positions at which SEQ ID NO: 184 could be mutated, none of said mutants has actually been reduced to practice and there is no indication in the disclosure as to whether any of them would confer increased tolerance to saflufenacil when expressed in a plant.  The statement, following Table 2b, that “Assays to test for the functionality of such mutants are readily available in the art, and respectively, described in the Example section,” amounts to an invitation or a plant to perform further experimentation, which is Enzo Biochem, Inc. v. Calgene, Inc., 188 F.3d 1362, 52 USPQ2d 1129 (Fed. Cir. 1999); MPEP 2164.06(b). 
It is noted that the claims encompass any variant of SEQ ID NO: 184 having 95% identity thereto and conferring tolerance to saflufenacil.  SEQ ID NO: 184 is 181 amino acids long.  A genus of sequences with 95% identity to SEQ ID NO: 184 could comprise up to 9 substitutions, deletions, or insertions anywhere along the sequence.  This would amount to the genus of 209 species, a very large number. Of that genus, only the full-length SEQ ID NO: 184 is taught as conferring tolerance to saflufenacil in a plant.  In order to practice the claimed genus, one would be required to screen thousands of PPO variants for tolerance to saflufenacil.  Given the lack of guidance, this would amount to undue trial and error experimentation. 
	The lack of guidance in the specification is consistent with the state of the prior art.  Although it was known in the art that the PPO from E. coli is naturally resistant to PPO inhibitor herbicides (see Lee et al, Plant Cell Physiol. (2000) 41:743-749, pg. 743, right col.), the prior art appears silent as to any variants of said PPO that would confer tolerance or increased tolerance to PPO inhibitors, including saflufenacil.
	Moreover, while herbicide tolerant mutants of plant PPOs are known in the art (see Patzoldt et al, PNAS (2006) 103:12329-12334; Rousonelos et al, Weed Science (2012) 60:335-344, given that the hemG enzyme from E.coli does not share any sequence homology with plant PPO’s (see Larue et al, Abstract), one would not have been able to extrapolate those teachings onto any variants of the E. coli PPO. 

Given limited guidance supplied by Applicant, the breadth of the claims and the nature of the invention, as well as the unpredictability in the art, it would have required one skilled in the art undue trial and error experimentation to practice the claimed invention through the full scope of its claims. 
Response to Arguments. 
Applicant argues that given the instant claims amendments, to limit the claims to sequences with at least 95% identity to SEQ ID NO: 184, in view of the high level of the skill in the art, the rejection should be withdrawn (page 8 of the Remarks). 
This is not found to be persuasive.  While the Examiner acknowledges that the claim amendments narrow the scope of the claimed invention, the claimed invention remains not adequately enabled through the full scope of the claims, for the reasons set forth above.  The level of skill in the art is only one of the factors considered in the enablement analysis.  See In re Wands, 858 F.2d 731 (Fed. Cir. 1988).  The remaining In re Wands factors weigh against the finding of enablement through the full scope of the claims.  For example, the fact that neither the specification nor the prior art provide sufficient guidance with regard to variant hemG PPOs’ tolerance to saflufenacil indicates that one of ordinary skill in the art would be required to engage in undue trial and error experimentation to practice the instant invention through its full scope.  It is 
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 5 and 6 remain rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (Plant Cell Physiol. (2000) 41:743-749) in view of Nishimura et al (DNA Research (1995) 2:1-8) and Ward et al (US Patent 5,767,373, issued on June 16, 1998). Applicant’s arguments submitted on December 17, 2021 have been fully considered but they are not persuasive. 
	The claims are drawn to a transgenic plant cell comprising a nucleic acid encoding a PPO polypeptide having 95% identity to SEQ ID NO: 184, wherein expression of the nucleic acid in the plant cell results in increased resistance or tolerance to saflufenacil  The claims are drawn to a transgenic plant comprising said plant cell, wherein the plant has increased tolerance to the PPO inhibiting herbicide. 
E. coli and its expression confers tolerance to saflufenacil in plant cells (Example 5; Table 3).  
	Lee et al teach making transgenic rice plants expressing a Bacillus subtilis PPO gene, wherein the resultant plants are resistant to the PPO inhibitor herbicide oxyfluorfen (Abstract; pg. 743-744).  Lee et al teach using an expression construct in which the expressed PPO from B. subtilis is fused at its N-terminus to a tobacco transit peptide (Fig. 1).  Lee et al teach primers used to clone said transit peptide and teach the sequence of the peptide (pg. 754; Fig. 2). 
	Lee et al do not teach expressing a variant PPO from E. coli, such as the instant SEQ ID NO: 184. 
	Nishimura et al teach isolating the hemG PPO gene from E. coli K-12 strain and teach the sequences of said gene and the encoded PPO (see Abstract;. Fig. 4).  The amino acid sequence of the PPO taught by Nishimura et al has 100% sequence identity to the instant SEQ NO: 184.  The sequence alignment is set forth below. 
RA   Nishimura K., Nakahigashi K., Inokuchi H.;
RT   "Cloning and identification of the hemG gene encoding protoporphyrinogen
RT   oxidase (PPO) of Escherichia coli K-12.";
RL   DNA Res. 2:1-8(1995).
RN   [4]
CC   -!- PATHWAY: Porphyrin-containing compound metabolism; protoporphyrin-IX
CC       biosynthesis; protoporphyrin-IX from protoporphyrinogen-IX: step 1/1.
CC   -!- SUBUNIT: Belongs to a multi-protein complex.
CC   -!- INTERACTION:
CC       P0ACB4; P00363: frdA; NbExp=2; IntAct=EBI-1115706, EBI-550480;
CC   -!- SEQUENCE CAUTION:
CC       Sequence=X54687; Type=Frameshift; Evidence={ECO:0000305};
DR   EMBL; X54687; -; NOT_ANNOTATED_CDS; Genomic_DNA.
DR   EMBL; X68660; CAA48626.1; -; Genomic_DNA.
DR   EMBL; M87049; AAA67647.1; -; Genomic_DNA.
DR   EMBL; U00096; AAC76853.1; -; Genomic_DNA.

DR   PIR; JC2513; JC2513.
DR   RefSeq; NP_418292.1; NC_000913.3.
DR   RefSeq; WP_000853959.1; NZ_STEB01000021.1.
DR   BioGRID; 4262620; 2.
DR   DIP; DIP-35890N; -.
DR   IntAct; P0ACB4; 19.
DR   STRING; 511145.b3850; -.
DR   jPOST; P0ACB4; -.
DR   PaxDb; P0ACB4; -.
DR   PRIDE; P0ACB4; -.
DR   EnsemblBacteria; AAC76853; AAC76853; b3850.
DR   EnsemblBacteria; BAE77453; BAE77453; BAE77453.
DR   GeneID; 948331; -.
DR   KEGG; ecj:JW3827; -.
DR   KEGG; eco:b3850; -.
DR   PATRIC; fig|1411691.4.peg.2860; -.
DR   EchoBASE; EB1448; -.
DR   eggNOG; ENOG4108RR8; Bacteria.
DR   eggNOG; COG4635; LUCA.
DR   HOGENOM; CLU_094839_0_1_6; -.
DR   InParanoid; P0ACB4; -.
DR   KO; K00230; -.
DR   PhylomeDB; P0ACB4; -.
DR   BioCyc; EcoCyc:PROTOPORGENOXI-MONOMER; -.
DR   BioCyc; ECOL316407:JW3827-MONOMER; -.
DR   BioCyc; MetaCyc:PROTOPORGENOXI-MONOMER; -.
DR   UniPathway; UPA00251; UER00324.
DR   PRO; PR:P0ACB4; -.
DR   Proteomes; UP000000318; Chromosome.
DR   Proteomes; UP000000625; Chromosome.
DR   GO; GO:0005829; C:cytosol; IDA:EcoCyc.
DR   GO; GO:0009055; F:electron transfer activity; IEA:InterPro.
DR   GO; GO:0010181; F:FMN binding; IDA:EcoCyc.
DR   GO; GO:0070819; F:menaquinone-dependent protoporphyrinogen oxidase activity; IDA:EcoCyc.
DR   GO; GO:0004729; F:oxygen-dependent protoporphyrinogen oxidase activity; IDA:EcoCyc.
DR   GO; GO:0006783; P:heme biosynthetic process; IMP:EcoCyc.
DR   GO; GO:0006779; P:porphyrin-containing compound biosynthetic process; IMP:EcoliWiki.
DR   GO; GO:0006782; P:protoporphyrinogen IX biosynthetic process; IEA:UniProtKB-UniPathway.
DR   Gene3D; 3.40.50.360; -; 1.
DR   InterPro; IPR008254; Flavodoxin/NO_synth.
DR   InterPro; IPR001226; Flavodoxin_CS.
DR   InterPro; IPR026816; Flavodoxin_dom.
DR   InterPro; IPR029039; Flavoprotein-like_sf.
DR   Pfam; PF12724; Flavodoxin_5; 1.
DR   SUPFAM; SSF52218; SSF52218; 1.
DR   PROSITE; PS00201; FLAVODOXIN; 1.
DR   PROSITE; PS50902; FLAVODOXIN_LIKE; 1.
PE   1: Evidence at protein level;
KW   Direct protein sequencing; Oxidoreductase; Porphyrin biosynthesis;
KW   Reference proteome.
FT   CHAIN           1..181
FT                   /note="Protoporphyrinogen IX dehydrogenase [menaquinone]"
FT                   /id="PRO_0000135259"
FT   DOMAIN          3..172
FT                   /note="Flavodoxin-like"
FT                   /evidence="ECO:0000255|PROSITE-ProRule:PRU00088"
SQ   SEQUENCE   181 AA;  21226 MW;  BCCB5AE594010026 CRC64;

  Query Match             100.0%;  Score 951;  DB 1;  Length 181;
  Best Local Similarity   100.0%;  
  Matches  181;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKTLILFSTRDGQTREIASYLASELKELGIQADVANVHRIEEPQWENYDRVVIGASIRYG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKTLILFSTRDGQTREIASYLASELKELGIQADVANVHRIEEPQWENYDRVVIGASIRYG 60

Qy         61 HYHSAFQEFVKKHATRLNSMPSAFYSVNLVARKPEKRTPQTNSYARKFLMNSQWRPDRCA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 HYHSAFQEFVKKHATRLNSMPSAFYSVNLVARKPEKRTPQTNSYARKFLMNSQWRPDRCA 120


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VIAGALRYPRYRWYDRFMIKLIMKMSGGETDTRKEVVYTDWEQVANFAREIAHLTDKPTL 180

Qy        181 K 181
              |
Db        181 K 181
	
	Ward et al teach that the PPO enzyme isolated from E. coli is naturally tolerant to PPO inhibitors (col. 4, lines 9-15).  
	At the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the constructs of Lee et al using the teachings of Nishimura et al, obtain a nucleic acid construct encoding a protein comprising the PPO of E. coli fused to the chloroplast transit peptide, and express the resultant construct in plant cells and plants, including in rice or tobacco.  
Given that the PPO of E. coli is known to be herbicide tolerant, as taught by Ward et al, one would have been motivated to combine said teachings either to obtain a PPO inhibitor tolerant plant, or to screen for such tolerance.  The resultant cells and plants would express a protein having 100% sequence identity to the instant SEQ ID NO: 184.  Given the evidence of the instant specificaiton, the resultant cells and plants will inherently comprise the characteristic of at least some level of increased tolerance to saflufenacil under at least some conditions, all of which conditions and levels of tolerance are encompassed by the claims. 
It is noted that “The fact that [Applicant] has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Response to Arguments. 
	Applicant argues that one of ordinary skill in the art would not have been able to select the PPO form E. coli to make transgenic cells and plants.  Applicant cites prior art that teaches that using a PPO from a higher plant to confer herbicide tolerance to a plant is preferable to bacterial PPO.  Applicant cites Ha et al, who teach that PPO form B. subtilis cannot be used to generate high level of tolerance to oxyfluorfen in plants (pages 8-9). 
	Applicant’s argument is not found to be persuasive.  The cited art would not have taught away from the instant invention.  The instant claims do not specify a level of tolerance to saflufenacil, and Lee et al expressly teach using B. subtilis PPO to obtain herbicide tolerant transgenic rice plants.  More importantly, Ward et al teach that the PPO enzyme isolated from E. coli is naturally tolerant to PPO inhibitors (col. 4, lines 9-15).  These teachings would have been sufficient to motivate one of ordinary skill in the art to make a plant cell comprising a plant expression vector (such as those taught by Lee et al) encoding said E. coli PPO.  A nucleic acid encoding the E. coli hemG PPO, wherein the PPO is identical to the instant SEQ ID NO: 184, is also taught in the art (see Nishimura et al).  
	One would not have needed to have been motivated by specific levels of herbicide tolerance, or by tolerance to, specifically, saflufenacil.  For example, one could have been motivated to make a cell or a plant expressing a nucleic acid encoding the 
The Examiner notes that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
	Given that the structure of a plant cell comprising a plant expression vector expressing a PPO with 100% sequence identity to the instant SEQ ID NO: 184 would have been prima facie obvious, the herbicide tolerance properties, including tolerance to saflufenacil, would be inherent in said structure.  This is evidenced by the teachings of the instant specification, for example.  Applicant has not submitted any evidence to the contrary.  It is noted that the claims do not specify the level of tolerance or the expression level of the PPO.  The rejection is maintained. 
Conclusion
14.	No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662